Exhibit 10. 3
JONES SODA CO.
2011 INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
     Jones Soda Co. (the “Company”) hereby grants to you an Option (the
“Option”) to purchase shares of the Company’s Common Stock under the Company’s
2011 Incentive Plan (the “Plan”). The Option is subject to all the terms and
conditions set forth in this Stock Option Grant Notice (this “Grant Notice”) and
in the Stock Option Agreement and the Plan, which are incorporated into this
Grant Notice in their entirety.

         
Participant:
       
 
       
 
       
Grant Date:
       
 
       
 
       
Vesting Commencement Date:
       
 
       
 
       
Number of Shares Subject to Option (the “Shares”):
       
 
       
Exercise Price (per Share):
       
 
       
 
       
Option Expiration Date:
      (subject to earlier the terms of the Plan and the termination in
 
     
 
  accordance with Stock Option Agreement)
 
        Type of Option:   Nonqualified Stock Option
 
        Vesting and Exercisability Schedule:   25% of the Option will vest and
become exercisable on the first anniversary of the Vesting Commencement Date and
an additional 1/48th of the Option will vest and become exercisable each
additional one-month period of continuous service completed thereafter.

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject.

     
JONES SODA CO.
  PARTICIPANT
 
   
 
   
By:
  [Name]
 
   
Title:
   
 
   

Attachments:
1. Stock Option Agreement

 



--------------------------------------------------------------------------------



 



JONES SODA CO.
2011 INCENTIVE PLAN
STOCK OPTION AGREEMENT
     Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this
Stock Option Agreement, Jones Soda Co. has granted you an Option under its 2011
Incentive Plan (the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice (the “Shares”) at the exercise price
indicated in your Grant Notice. Capitalized terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.
     The details of the Option are as follows:
     1. Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.
     2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.
     3. Independent Tax Advice. You should obtain tax advice independent from
the Company when exercising the Option and prior to the disposition of the
Shares.
     4. Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state your election to exercise the Option and the number of Shares for which
you are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing. You
may make this payment in any combination of the following: (a) by cash; (b) by
wire transfer or check acceptable to the Company; (c) if the Common Stock is
registered under the Exchange Act and to the extent permitted by law, by
instructing a broker to deliver to the Company the total payment required; or
(d) by any other method permitted by the Committee.
     5. Treatment Upon Termination of Service. The unvested portion of the
Option will terminate automatically and without further notice immediately upon
your Termination of Service. You may exercise the vested portion of the Option
as follows:

 



--------------------------------------------------------------------------------



 



          (a) General Rule. You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;
          (b) Retirement or Disability. If your employment or service
relationship terminates due to Retirement or Disability, you must exercise the
vested portion of the Option on or before the earlier of (i) one year after your
Termination of Service and (ii) the Option Expiration Date.
          (c) Death. If your employment or service relationship terminates due
to your death, the vested portion of the Option must be exercised on or before
the earlier of (i) one year after your Termination of Service and (ii) the
Option Expiration Date. If you die after your Termination of Service but while
the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date; and
          (d) Cause. The vested portion of the Option will automatically expire
at the time the Company first notifies you of your Termination of Service for
Cause, unless the Committee determines otherwise. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.
     It is your responsibility to be aware of the date the Option terminates.
     6. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form. Notwithstanding the foregoing
and to the extent permitted by Section 422 of the Code, the Committee, in its
sole discretion, may permit you to assign or transfer the Option, subject to
such terms and conditions as specified by the Committee.
     7. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
     8. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other service relationship at any time, with or without
Cause.

-2-



--------------------------------------------------------------------------------



 



     9. No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of Retirement, Disability or death) of
your Termination of Service or if any portion of the Option is cancelled or
expires unexercised. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.
     10. Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
     11. Section 409A. Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Committee may, at any time and without your
consent, modify the terms of the Option as it determines appropriate to avoid
the imposition of interest or penalties under Section 409A; provided, however,
that the Company makes no representations that the Option shall be exempt from
or comply with Section 409A and makes no undertaking to preclude Section 409A
from applying to the Option.
     [Sections 12 and 13 are for non-U.S. employees:]
     12. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. In accepting the Option, you acknowledge, understand and agree
that (a) the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time; (b) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted repeatedly in the
past; (c) all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company; (d) you are voluntarily participating in the
Plan; (e) the Option and any Shares acquired under the Plan are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Company, and which is outside the scope of your service
contract, if any; (f) the Option and any Shares acquired under the Plan are not
intended to replace any compensation; (g) the Option and any Shares acquired
under the Plan are not part of normal or expected compensation for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Related Company; (h) the future value of the Shares underlying the Option is
unknown and cannot be predicted with certainty; (i) if the underlying Shares do
not increase in value, the Option will have no value; (j) if you exercise the
Option and acquire Shares, the value of such Shares may increase or decrease in
value, even below the exercise price; (k) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
your Termination of Service by the Company or a Related Company (for any reason
whatsoever and whether or not in breach of local laws) and in

-3-



--------------------------------------------------------------------------------



 



consideration of the grant of the Option to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the Company
or any Related Company, waive your ability, if any, to bring any such claim, and
release the Company or any Related Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(l) in the event of your Termination of Service (whether or not in breach of
local laws), your right to vest in the Option under the Plan, if any, will
terminate effective as of the date that you are no longer actively retained and
will not be extended by any notice period mandated under local law; furthermore,
in the event of your Termination of Service (whether or not in breach of local
laws), your right to exercise the Option after Termination of Service, if any,
will be measured by the date of termination of your active service and will not
be extended by any notice period mandated under local law; the Committee shall
have the exclusive discretion to determine when you are no longer actively
retained in service for purposes of your Option grant; and (m) the Option and
the benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.
     13. Data Privacy. By entering into this Agreement and accepting the Option,
you explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of any of your personal data that is necessary to
facilitate the implementation, administration and management of the Option and
the Plan. You understand that the Company and any Related Company may, for the
purpose of implementing, administering and managing the Plan, hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     You understand that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Option may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company. You authorize the Company, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to

-4-



--------------------------------------------------------------------------------



 



Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Company.

-5-